                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Manuel Ocampo Jr.,            )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:18-cv-00004-KDB
                                      )             5:12-cr-00019-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 8, 2019 Order.

                                               November 8, 2019
